In an action to recover damages for personal injuries and property damage, defendants appeal from a judgment for plaintiff. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event. In view of the removal from the case of the testimony as to. stomach ulcers and a herniated disc, and the failure of the plaintiff to establish that aside from such ailments he was incapacitated for the period claimed and obliged to have medical attention testified to by his doctor as a result of the accident, the verdict is excessive. Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur. [See post, p. 707.]